             Case 1:19-cv-04327-VEC Document 90 Filed 02/03/20 Page 1 of 3

                                                             350 FIFTH AVENUE    I    SUITE 7110
I<APLAN HECI<ER & FINI< LLP                                  NEW YORK, NEW YORK 10118
                                                             TEL (212) 763-0883 I      FAX (212) 564-0883

                                                             WWW. KAPLANH ECKER.COM




                                                                                     l 1   r   <!




                                                                        February 3, 2020


   VIAECF

   The Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

                          Re:    Feibleman v. The Trustees of Columbia University in the City of
                                 New York, No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)

   Dear Judge Caproni:

          We represent Defendant The Trustees of Columbia University in the City of New York
   ("Columbia") in the above-captioned action. Pursuant to Your Honor's Order dated June 28, 2019
   (ECF 43), we write on behalf of Columbia and Plaintiff (together, the "Parties") to submit this
   Joint Report on the Status and Progress of Discovery ("Joint Report").

           Discovery in this case is ongoing. Since the Parties last submitted a joint report to Your
   Honor on January 8, 2020 (ECF 88), Defendant has continued to produce documents to Plaintiff,
   including on January 10, 13, and 31, 2020. Defendant also provided certain information that
   Plaintiff requested so that he could begin the forensic examination of his electronically stored
   information, namely, the university IDs for two former Columbia students, on January 30, 2020.

   Plaintiff's Position

            Plaintiff has identified several issues with Defendant's January 31, 2020 production, which
   constitutes a compilation spreadsheet prepared by Defendant's counsel for the purposes of this
   litigation containing vague, undated information related to other disciplinary actions adjudicated
   by Columbia University instead of the original documents maintained in the ordinary course of
   business requested by Plaintiffs Request for Production of Documents. The original documents
   contain specific information related to Defendant's actions that will assist in proving Plaintiffs
   Title IX selective enforcement cause of action. On February 3, 2020, Plaintiff informed Defendant
   in writing that the January 31, 2020 production is inadequate and requested that Defendant provide
            Case 1:19-cv-04327-VEC Document 90 Filed 02/03/20 Page 2 of 3

KAPLAN HECKER & FINK LLP                                                                              2

   the documents sought by his discovery demands. Plaintiff previously advised Defendant in writing
   on January 3, 2020 and January 7, 2020 that a spreadsheet prepared by counsel containing
   information rather than documents would be an insufficient response to his discovery demands.
   Plaintiff also advised Defendant multiple times via telephone in 2019 that such an approach was
   unwarranted. If Defendant continues to withhold the requested documents, Plaintiff plans on
   seeking Court intervention on this issue.

           Because the parties have not yet exchanged forensically-harvested electronically stored
   information and Plaintiff anticipates the need for Court intervention related to the documents
   necessary to prove his Title IX selective enforcement cause of action as described above, Plaintiff
   believes that the current May 1, 2020 deadline for completing fact discovery in this matter is
   becoming increasingly unreasonable. Accordingly, Plaintiff proposes the following changes to the
   current discovery schedule:

           5.a. -All Fact Discovery               August 7, 2020 (previous deadline - May 1, 2020)

           5. b. - All Expert Discovery           October 9, 2020 (previous deadline - July 1, 2020)

           10 - Next Pre-Trial Conference         August 7, 2020 at 10:00 a.m. (previously scheduled
                                                  for May 1, 2020 at 10:00 a.m.)

   Plaintiff is aware of the Court's notation in its September 4, 2019 Memo Endorsement (ECF 68)
   that additional extensions of discovery deadlines are unlikely to be granted. However, given the
   delays in conducting the necessary exchange of electronically stored information and the
   unresolved issues regarding the documents required to prove Plaintiff's Title IX selective
   enforcement cause of action, it will be extremely difficult, if not impossible, to complete discovery
   according to the current schedule. Plaintiff makes this request with the understanding that no
   further extensions will be given absent truly extraordinary circumstances.

   Defendant's Position

           Columbia has offered to meet and confer with Plaintiff regarding the alleged issues with
   Columbia's January 31, 2020 production and is hopeful that the Parties will be able to resolve
   Plaintiff's concerns through the meet-and-confer process, as required by the Court's rules and as
   reiterated by the Court on January 9, 2020 (ECF 89), without requiring the Court's intervention.
   Columbia notes that the document it produced on January 31, 2020 synthesizes a voluminous
   amount of information requested by Plaintiff, requiring the expenditure of significant time and
   resources by Columbia. Production of this summary chart, which includes information on more
   than 650 reports, satisfies Columbia's obligations under Rule 26 and the Family Educational
   Rights and Privacy Act ("FERP A"), and is a standard and accepted means of responding to such
   discovery requests, see, e.g., Palmer/Kane LLC v. Scholastic Corp., No. 14 Civ. 7805, 2015 WL
   8491041, at *2 (S.D.N.Y. Dec. 10, 2015) (denying in part plaintiff's motion to compel additional
   documents when the defendant had already produced "summary charts" containing the requested
   information). Plaintiff's suggestion that Columbia must produce all underlying documents, which
   would require significant redactions to comply with Columbia's FERPA obligations, exceeds the
   scope of Rule 26 and violates its directive that discovery be "proportional to the needs of the case."
             Case 1:19-cv-04327-VEC Document 90 Filed 02/03/20 Page 3 of 3

KAPLAN HECKER & FINK LLP                                                                           3

    Fed. R. Civ. P. 26(b)(l). Again, Columbia is prepared to discuss these issues once Plaintiff has
    had an opportunity to more closely examine Columbia's January 31, 2020 production.

            As to Plaintiffs request for an extension of the discovery schedule, Columbia believes the
    request is premature and notes that Plaintiff has not consulted with Columbia as to that request.
    Columbia remains committed to working expeditiously to complete discovery within the deadlines
    set by the Court.

                                             *       *       *

           The Parties thank the Court for its consideration of this Joint Report.




   cc: Counsel of Record
